In a paternity proceeding, the appeals are from (1) an order of the Family Court, Suffolk County, dated June 28, 1977, which, after a hearing, adjudged appellant to be the father of the petitioner’s child and (2) an order of the same court, entered November 15,1977, which directed the appellant to pay $20 per week for the support of the child. Appeal from order dated June 28, 1977 dismissed, without costs or disbursements. That is not an order of disposition (Family Ct Act, § 1112) and is reviewed on the appeal from the order entered November 15, 1977. Order entered November 15, 1977 affirmed, without costs or disbursements. Appellant admitted having sexual relations with petitioner over at least a four-month period, but he denied having sexual intercourse with petitioner during the time critical to conception. There was no probative evidence of any other men in petitioner’s life during the year preceding the infant’s birth. Where the determination rests basically on a resolution of credibility the finding of the Trial Judge, sitting without a jury, is accorded great weight (see, e.g., Stenzel v D’Agostino, 50 AD2d 1066; Matter of Renee K. v Robert P., 50 AD2d 604). The evidence, primarily petitioner’s testimony, was sufficient to constitute clear, convincing and entirely satisfactory proof of paternity. Damiani, J. P., Titone, Rabin and Margett, JJ., concur.